Moore, Circuit Judge. Ariosa appeals the Patent Trial and Appeal Board’s (“Board”) inter partes review decision holding claims 1-22 of U.S. Patent No. 7,955,794 were not anticipated by U.S. Patent Publication No. 2002/0172946 (“Fan”) because Fan was not prior art. Because the Board did not err in determining that Fan is not prior art and did not abuse its discretion in denying Ariosa’s request for rehearing, we affirm the Board’s decision. Because we lack jurisdiction to review the termination of the ex parte reexamination proceedings, we dismiss the appeal of the termination of those proceedings. AFFIRMED IN PART AND DISMISSED IN PART Costs No costs.